Case: 14-41231       Document: 00513106007         Page: 1     Date Filed: 07/07/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                     No. 14-41231                                   FILED
                                   Summary Calendar                              July 7, 2015
                                                                               Lyle W. Cayce
                                                                                    Clerk
EDWARD AVILA,

                                                  Plaintiff–Appellant,
v.

COUNTY OF HILDAGO, TEXAS,

                                                  Defendant–Appellee.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:13-CV-17


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Edward Avila brought this lawsuit against Hildalgo County alleging
multiple employment-related claims. The magistrate judge’s report and
recommendation recommended the case be dismissed and the district court
adopted the report and recommendation of the magistrate judge and dismissed
the case. Avila appealed. Because, after review of the briefs, the record, and



       * Pursuant to Fifth Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in Fifth
Cir. R. 47.5.4.
     Case: 14-41231       Document: 00513106007         Page: 2     Date Filed: 07/07/2015



                                       No. 14-41231


the relevant case law, we agree with the district court that Avila fails to state
a claim upon which relief can be granted, we AFFIRM.
       Even under the deferential approach due a pro se litigant, Avila’s claims
still fail. 1 As a private citizen, Avila does not have standing to bring criminal
claims against Hildalgo County. See Linda R.S. v. Richard D., 410 U.S. 614,
619 (1973). Moreover, all of his employment-related claims are precluded by
the applicable statutes of limitations. Further, Avila has not established facts
to show he was terminated or discriminated against as a result of a “policy,
custom or practice” of Hildago County, which is required to establish the
county’s liability. Juarez v. Aguilar, 666 F.3d 325, 332 (5th Cir. 2011).
Combined, Avila’s briefs and pleadings below do not contain “enough factual
matter” to state a claim for relief that is “plausible on its face.” Bell Atlantic
Corp. v. Twombly, 550 U.S. 544, 556, 570 (2007). The district court granted
Avila three extensions of time to respond to Hidalgo County’s motions to
dismiss and to find counsel. He did not do so.
       The district court’s order dismissing the case is AFFIRMED. 2




       1Hulsey v. Texas, 929 F.2d 168, 170–71 (5th Cir. 1991) (discussing how pro se litigants
are due leniency by the court).

       2  We also DENY Avila’s motion to appoint counsel under the Americans with
Disabilities Act. Avila is not entitled to counsel under the Americans with Disabilities Act.
See Norman v. Tex. Dep’t of Criminal Justice, 293 F. App’x 285, 290 (5th Cir. 2008)
(unpublished); see also O’Grady v. Zurich Holding Co. of Am., 12 F. App’x 96, 98 (4th Cir.
2001) (unpublished).
                                              2
Case: 14-41231   Document: 00513106007   Page: 3   Date Filed: 07/07/2015